DETAILED ACTION
Claims 21-40 are pending for examination in this application.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 35 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 1 and 15 of U.S. Patent No. 9,628,350 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because see the table below:



Instant Application: 16/818,363			U.S. Patent No.: 9,628,350
35. (New) A system comprising: 
one or more processors and associated memory that implement a storage service, configured to: 



receive, from a storage client and at a control plane of the storage service, a request to create a storage volume that is dynamically scaled by the storage service, and in response: 



provision the storage volume on one or more storage nodes of the storage service according to the request; 

provide, to the storage client, an endpoint to access the storage volume; 

receive, from the storage client and at the control plane, performance metrics associated with the storage volume;

detect, based at least in part on the performance metrics, a scaling event for the storage volume; 




responsive to the detection of the scaling event, modify the one or more storage nodes to scale a size of the storage volume.

a plurality of compute nodes that implement a block-based storage service that maintains one or more respective storage volumes for a plurality of storage clients; 

a plurality of storage nodes that provide storage to maintain the plurality of storage volumes; 
at least some of the plurality of compute nodes that implement a control plane for the block-based storage service, the control plane configured to: 

monitor the plurality of storage volumes; based, at least in part, on the monitorship of the plurality of storage volumes, detect a scaling event for a storage volume of the plurality of storage volumes according to a specified scaling policy for the 

in response to the detection of the scaling event: 
modify the storage allocated to the storage volume to dynamically scale the storage volume for the storage client according to the scaling policy; and 

indicate the scaling event for the storage volume to the storage client such that the file system at the storage client is updated to utilize the scaled storage volume in the modified storage.


performing, by one or more processors and associated memory that implement a storage service: 



provisioning the storage volume on one or more storage nodes of the storage service according to the request; 

providing, to the storage client, an endpoint to access the storage volume; 

receiving, from the storage client and at the control plane, performance metrics associated with the storage volume; 

detecting, based at least in part on the performance metrics, a scaling event for the storage volume; 

responsive to the detection of the scaling event, modifying the one or more storage 


performing, by one or more computing devices: 



detecting a scaling event for the storage volume according to a scaling policy specified for the storage volume; 

in response to detecting the scaling event for the storage volume: 

modifying the storage maintaining the storage volume to dynamically scale the storage volume for the storage client according to the scaling policy; and 



indicating the scaling event for the storage volume to the storage client such 


receive, from a storage client and at a control plane of the storage service, a request to create a storage volume that is dynamically scaled by the storage service, and in response: 


provision the storage volume on one or more storage nodes of the storage service according to the request; 
provide, to the storage client, an endpoint to access the storage volume; 



receive, from the storage client and at the control plane, performance metrics associated with the storage volume; 
 detect, based at least in part on the performance metrics, a scaling event for the storage volume; 

responsive to the detection of the scaling event, cause the one or more storage nodes to scale a size of the storage volume.




monitoring a storage volume maintained in block-based storage implemented as part of a network-based data store for a storage client, wherein the storage volume is mounted at the storage client and configured for a file system; 

based, at least in part, on the monitoring, detecting a scaling event for the storage volume according to a scaling policy specified for the storage volume; 



modifying the block-based storage maintaining the storage volume to dynamically scale the storage volume for the storage client according to the scaling policy; and 


indicating the scaling event for the storage volume to the storage client such that the file system at the storage client is updated to utilize to the scaled storage volume in the modified block-based storage.



Although the claims at issue are not identical, they are not patentably distinct from each other because they both anticipate/complement each other and suggest to solve the same problem. Both set of claims provide a solution in the block storage system working with enterprise level network policies to update the data in block storage system.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wichelman et al. (Pub. No.: US 2006/0095705 A1) is one of the most pertinent art in the field of invention. Whichelman discloses, Systems for data storage management are invented and disclosed. A data storage management system comprises an accessible data store and a data storage manager. The data storage manager is communicatively coupled to the data store and configured to allocate and use logical and physical storage elements of the data store via an application instance that exposes data storage in application specific storage units.
Rao et al. (Patent No.: US 9,203,900 B2) is yet another one of the closest art in the field of invention. Rao discloses, a storage area network (SAN)-attached storage system architecture is disclosed. The system includes a mechanism for presenting a single distributed logical unit, comprising one or more logical sub-units, as a single logical unit of storage to a host system by associating each of the logical sub-units that make up the single distributed logical unit with a single host visible identifier that corresponds to the single distributed logical unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAUQIR HUSSAIN/
Primary Examiner, Art Unit 2446